DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT
                                   July Term 2014

                              SANDRA LEANO,
                                 Appellant,

                                         v.

                    AMY SMITH and JOHN MENDEZ,
                             Appellees.

                                 No. 4D14-1519

                            [November 19, 2014]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Laura M. Watson, Judge; L.T. Case No.
14-00167 (42).

   Kathleen K. Pena of Legal Aid Services of Broward County, Inc.,
Plantation, for appellant.

   No brief filed for appellees.

PER CURIAM.

   Appellant Sandra Leano challenges two orders: (1) an order dismissing
her petition for temporary custody of a minor child by extended family,
pursuant to chapter 751, Florida Statutes, and (2) an order issued in
connection with indirect criminal contempt proceedings initiated by the
court. The dismissal of Leano’s custody action is affirmed without further
comment. The order entered as the result of the contempt proceedings is,
however, reversed. The order is tantamount to an order of contempt and
was entered absent compliance with the procedural safeguards mandated
by Florida Rule of Criminal Procedure 3.840.

   Affirmed in part and reversed in part.

DAMOORGIAN, C.J., STEVENSON and GROSS, JJ., concur.

                             *           *          *

   Not final until disposition of timely filed motion for rehearing.